ORDER

PER CURIAM.
Defendant, Allen Norwood, appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of Section 569.020 (1994). The trial court sentenced defendant as a prior and persistent offender to ten years imprisonment. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).